Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been submitted for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Independent claims 1, 12 and 14 and their dependent claims of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 17 and their dependent claims of U.S. Patent No 9129041. The claims of Patent No 9129041. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Independent claims 1, 12 and 14 and their dependent claims of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 and 25 and their dependent claims of U.S. Patent No 10095741.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Independent claims 1, 12 and 14 and their dependent claims of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 and their dependent claims of U.S. Patent No 9087090.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Independent claims 1, 12 and 14 and their dependent claims of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 15 their dependent claims of U.S. Patent No 10891312.  Although the claims at issue are not identical, they are not patentably distinct from each other.


Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

Claims 1-3 and 12-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hoeber et al (hereinafter Hoeber) US Publication No 20070282826 and Hong Liang Qiao (hereinafter Qiao) US Publication No 20130018875 in view of Ray el al (hereinafter Ray) US Publication No 20130006914.

As per claim 1, Hoeber teaches:
A method comprising: 
receiving, at a computer system, a query; 
(Abstract and paragraphs [0015]-[0017])
obtaining, in response to the query, a data item in the set of data items from a data store; 
(Abstract and paragraphs [0015]-[0017])
extracting an attribute value of the attribute from the data item; 
(Abstract and paragraphs [0015]-[0017])
determining a class of the data item from the data item; 
(Abstract and paragraphs [0015]-[0017], [0027], [0029] and [0068])
selecting, according to the class and from a plurality of class-specific concept-mapping functions, a class-specific concept-mapping function for the attribute; 
(Abstract and paragraphs [0015]-[0017], [0027], [0029] and [0068])
using the class-specific concept-mapping function to determine a compatibility index for the attribute value, wherein the class-specific concept-mapping function relates each attribute value of a plurality of attribute values with a numerical compatibility index, the numerical compatibility index identifies a compatibility between the attribute value and the qualitative search term; 
(Abstract and paragraphs [0015]-[0017], [0027], [0029] and [0068], wherein the association weight is the numerical compatibility index)
determining whether to include the data item in a set of query results based at least in part on the compatibility index; and presenting the set of query results.
(Abstract and paragraphs [0015]-[0017], [0027], [0029], [0068] and [0079])
Hoeber does not explicitly teach receiving the query at a computer system, wherein the query applies a qualitative search term to an attribute of data items in a set of data items, however in analogous art of content searching, Qiao teaches:
receiving, at a computer system, a query that applies a qualitative search term to an attribute of data items in a set of data items
(Paragraphs [0184] and [0190])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Hoeber and Qiao by incorporating the teaching of Qiao into the method of Hoeber. One having ordinary skill in the art would have found it motivated to use the content searching of Qiao into the system of Hoeber for the purpose of semantically correlating search term with concept domain.
Hoeber and Qiao do not explicitly teach selecting, from a plurality of class-specific concept-mapping functions and a default concept-mapping function, a class-specific concept-mapping function for the attribute, wherein the class-specific concept-mapping function matches a class associated with the data item, wherein the default concept-mapping function is not specific to the class, however in analogous art of content searching, Ray teaches:
selecting, according to the class and from a plurality of class-specific concept-mapping functions and a default concept-mapping function, a class-specific concept-mapping function for the attribute, wherein the default concept-mapping function is not specific to the class
(Paragraphs [0034] and [0053], wherein the general/predefined category is the default concept)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Hoeber and Qiao and Ray by incorporating the teaching of Ray into the method of Hoeber and Qiao. One having ordinary skill in the art would have found it motivated to use the content searching of Ray into the system of Hoeber and Qiao for the purpose of managing category mapping at different levels.

As per claim 2, Hoeber and Qiao and Ray teach:
 	The method of claim 1, wherein the class-specific concept-mapping function is part of a context comprising a set of concept-mapping functions associated with a set of qualitative search terms for the attribute.  
(Paragraphs [0184] and [0190])(Qiao)


As per claim 3, Hoeber and Qiao and Ray teach:
  	The method of claim 1, wherein when the attribute is "height" and the qualitative search term is "tall," the class-specific concept-mapping function produces a compatibility index between 0 and 1.0 that associates a specific height with the term "tall", and wherein the class-specific concept-mapping function is part of a context comprising concept-mapping functions for a set of qualitative search terms including "short," "medium" and "tall."  
(Paragraph [0012], [0019], [0023] and [0026] and [0089], wherein the descriptive/subjective/qualitative constraint of context include description choice (design choice) related to particular dimension)(Hoeber)

Claims 12-13 are non-transitory claims respectively corresponding to method claims 1-2 and they are rejected under the same rational as claims 1-2.

Claims 14-15 are a system claims respectively corresponding to method claims 1-2 and they are rejected under the same rational as claims 1-2.



Claims 4 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hoeber and Qiao and Ray in view of Nitta el al (hereinafter Nitta) US Publication No 20050154690.

As per claim 4, Hoeber and Qiao and Ray do not explicitly teach class-specific concept-mapping function is stored in a container file that contains a related set of concept-mapping functions, however in analogous art of content searching, Nitta teaches:
 	class-specific concept-mapping function is stored in a container file that contains a related set of concept-mapping functions.  
(Paragraphs [0998] and [1254])
 Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Hoeber and Qiao and Ray and Nitta by incorporating the teaching of Nitta into the method of Hoeber and Qiao and Ray. One having ordinary skill in the art would have found it motivated to use the content searching of Nitta into the system of Hoeber and Qiao and Ray for the purpose of personalizing concept definition storage.

Claim 16 is a system claim corresponding to method claim 4 and it is rejected under the same rational as claim 4.



Claims 5, 11 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hoeber and Qiao and Ray in view of Huffman el al (hereinafter Huffman) US Patent No 6980984.

As per claim 5, Hoeber and Qiao and Ray do not explicitly teach class-specific concept-mapping function is stored as an array of data values representing a function that maps attribute values to corresponding compatibility indices, however in analogous art of content searching, Huffman teaches:
 	class-specific concept-mapping function is stored as an array of data values representing a function that maps attribute values to corresponding compatibility indices.
(Column 16, lines 25-46)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Hoeber and Qiao and Ray and Huffman by incorporating the teaching of Huffman into the method of Hoeber and Qiao and Ray. One having ordinary skill in the art would have found it motivated to use the content searching of Huffman into the system of Hoeber and Qiao and Ray for the purpose of quantifying the knowledge map.


As per claim 11, Hoeber and Qiao and Ray do not explicitly teach query includes a scalar value, the method further comprises creating a concept-mapping function for the scalar value that associates non- zero compatibility indices with attribute values that fall within a specified range of the scalar value, however in analogous art of content searching, Huffman teaches:
query includes a scalar value, the method further comprises creating a concept-mapping function for the scalar value that associates non-zero compatibility indices with attribute values that fall within a specified range of the scalar value.
(Column 14, lines 2-8 and column 16, lines 25-46 and column 18, lines 10-62 and column 19, lines 15-21 and column 20, lines 46-57)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Hoeber and Qiao and Ray and Huffman by incorporating the teaching of Huffman into the method of Hoeber and Qiao and Ray. One having ordinary skill in the art would have found it motivated to use the content searching of Huffman into the system of Hoeber and Qiao and Ray for the purpose of quantifying the knowledge map.

Claim 17 is a system claim corresponding to method claim 5 and it is rejected under the same rational as claim 5.



Claims 6 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hoeber and Qiao and Ray in view of Parikh el al (hereinafter Parikh) US Publication No 20080033982.

As per claim 6, Hoeber and Qiao and Ray teach:
  	The method of claim 1, wherein the class-specific concept-mapping function is part of a context comprising a set of concept-mapping functions associated with a set of qualitative search terms for the attribute; 
(Paragraphs [0184] and [0190])(Qiao)
Hoeber and Qiao and Ray do not explicitly teach wherein the method further comprises updating the context at periodic or aperiodic intervals based on instructions contained in the context, however in analogous of content searching, Parikh teaches
and wherein the method further comprises updating the context at periodic or aperiodic intervals based on instructions contained in the context.  
(Paragraph [0048])
 Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Hoeber and Qiao and Ray and Parikh by incorporating the teaching of Parikh into the method of Hoeber and Qiao and Ray. One having ordinary skill in the art would have found it motivated to use the content searching of Parikh into the system of Hoeber and Qiao and Ray for the purpose of refining concept dictionary.

Claim 18 is a system claim corresponding to method claim 6 and it is rejected under the same rational as claim 6.



Claims 7 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hoeber and Qiao and Ray in view of Chang el al (hereinafter Chang) US Publication No 20110145232.

As per claim 7, Hoeber and Qiao and Ray do not explicitly teach determines compatibility indices for the multiple qualitative search terms for each data item; combines the determined compatibility indices into an aggregate compatibility index for each data item; and determines whether to include each data item in the set of query results based on whether the aggregate compatibility index for the data item meets or exceeds a threshold, however in analogous art of content searching, Chang teaches:
query includes multiple qualitative search terms, the method comprises: 
determining compatibility indices for the multiple qualitative search terms for each data item;
(Abstract and paragraphs [0042]-[0043])
combining the determined compatibility indices into an aggregate compatibility index for each data item; 
(Paragraphs [0053]-[0054])
and determining whether to include each data item in the set of query results based on whether the aggregate compatibility index for the data item meets or exceeds a threshold. 
(Paragraphs [0005], [0053], [0059]-[0060])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Hoeber and Qiao and Ray and Chang by incorporating the teaching of Chang into the method of Hoeber and Qiao and Ray. One having ordinary skill in the art would have found it motivated to use the content searching of Chang into the system of Hoeber and Qiao and Ray for the purpose of normalizing concept mapping.

Claim 19 is a system claim corresponding to method claim 7 and it is rejected under the same rational as claim 7.

 

Claims 9-10 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hoeber and Qiao and Ray in view of Cooper el al (hereinafter Cooper) US Publication No 20130041921.

As per claim 9, Hoeber and Qiao and Ray do not explicitly teach query includes a linguistic hedge that modifies the qualitative search term, the method further comprises modifying the class-specific concept-mapping function in accordance with the linguistic hedge prior to using the class- specific concept-mapping function, however in analogous art of content searching, Cooper teaches:
query includes a linguistic hedge that modifies the qualitative search term, the method further comprises modifying the class-specific concept-mapping function in accordance with the linguistic hedge prior to using the class-specific concept-mapping function.  
(Paragraphs [0028]-[0030], [0039], [0042] and [0131])
 Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Hoeber and Qiao and Ray and Cooper by incorporating the teaching of Cooper into the method of Hoeber and Qiao and Ray. One having ordinary skill in the art would have found it motivated to use the content searching of Cooper into the system of Hoeber and Qiao and Ray for the purpose of augmenting concept definition.


As per claim 10, Hoeber and Qiao and Ray do not explicitly teach query includes a linguistic hedge that modifies the qualitative search term, the method further comprises modifying the class-specific concept-mapping function in accordance with the linguistic hedge, however in analogous art of content searching, Cooper teaches:
query includes a linguistic hedge that modifies the qualitative search term, the method further comprises: 
modifying the class-specific concept-mapping function in accordance with the linguistic hedge, 
(Paragraphs [0028]-[0030], [0039], [0042] and [0131])
and resolving synonyms for the linguistic hedge prior to using the linguistic hedge to modify the class-specific concept-mapping function.  
(Paragraphs [0028]-[0030], [0039], [0042] and [0131])
 Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Hoeber and Qiao and Ray and Cooper by incorporating the teaching of Cooper into the method of Hoeber and Qiao and Ray. One having ordinary skill in the art would have found it motivated to use the content searching of Cooper into the system of Hoeber and Qiao and Ray for the purpose of augmenting concept definition.


Claim 20 is a system claim corresponding to method claim 9 and it is rejected under the same rational as claim 9.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        12/14/2022